                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

NICHOLAS PHILLIP CASKEY,
ADC #553102                                                                   PLAINTIFF

V.                          CASE NO. 3:20-CV-253-BSM-BD

KEITH BOWERS                                                                DEFENDANT

                                         ORDER

       Plaintiff Nicholas Phillip Caskey filed a notice of change of address indicating that

he was released from custody and is currently residing at a private address. (Doc. No. 42)

The Court ordered Mr. Caskey to file a non-prisoner in forma pauperis (IFP) application

by May 19, 2021, in order to proceed with this lawsuit. (Doc. No. 43) He has not

responded to that order.

       Mr. Caskey must file an updated, non-prisoner IFP within 14 days or his case will

be dismissed, without prejudice, under Local Rule 5.5(c)(2). Accordingly, the Clerk of

Court is directed to send Mr. Caskey a non-prisoner IFP application along with a copy of

this order.

       SO ORDERED, this 25th day of May, 2021.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
